DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/26/2021 has been entered.
The objections over the Drawings as pertains to the pending claims presented in the Office Action mailed 1/26/2021 have not been withdrawn based on the amendment filed 4/26/2021.  Such objections are further discussed below.
The objections over the Specification presented in the Office Action mailed 1/26/2021 have been withdrawn based on the amendment filed 4/26/2021.  
The objections over the Claims presented in the Office Action mailed 1/26/2021 have been withdrawn based on the amendment filed 4/26/2021.  However, the examiner reminds the applicant that amendments to the claims must include proper status identifiers and markings to show the changes in amendment (please see MPEP §714 IIC).
The rejection under 35 U.S.C. 112(a) presented in the Office Action mailed 1/26/2021 has been withdrawn based on the amendment filed 4/26/2021.
The rejection under 35 U.S.C. 112(b) presented in the Office Action mailed 1/26/2021 has not been withdrawn based on the amendment filed 4/26/2021.  


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least one control system attached to the patch panel on a first side of the patch panel of Claim 1 lines 3-8, and the at least one additional non-light device for connection with the patch panel and management by said control system of Claim 4 lines 1-2 must be shown or the features canceled from the claims. No new matter should be entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 4, lines 1-2 recite the limitation “further comprising at least one additional non-light device for connection with said multi-port patch panel and management by said control system”. The phrasing “at least one additional non-light device for connection with said multi-port patch panel and management by said control system” (emphasis provided by examiner for clarity) makes this limitation indefinite because it is unclear as to what the non-light device for connection with the patch panel and management by the control system is in addition to, particularly whether another non-light device for connection with the patch panel and management by the control system is intended to be included in the present invention. For the purpose of examination, the examiner understands this limitation such that the lighting system further comprises at least one non-light device for connection with the patch panel and managed by the control system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thosteson et al. (US 2017/0023193).
With regards to Claim 1, Thosteson et al. discloses a lighting system, said system comprising: a plurality of light fixtures within a room (see paragraphs 3, 4, and 32 and Figures 3A and 3B; the system is designed for indoor use, which is substantially within a room); at least one control system for controlling said plurality of light fixtures within a room (see paragraph 28); wherein said control system is a PoE light management system, and said light fixtures are PoE lights (see paragraphs 25 and 28 and Figures 1, 3A, and 3B); and wherein at least one [60] of said light fixtures among said plurality of light fixtures within said room includes a multi-port patch panel (comprising the panel with ports [62], see paragraph 32 and Figures 3A and 3B) thereon, said control system attached to said multi-port patch panel on a first side of said multi-port patch panel by a PoE cable [36] (see paragraphs 32 and 28 and Figure 1), and wherein a plurality among said remaining light fixtures in said room are connected to additional ports [62] of said multi-port patch panel by at least another plurality of PoE cables [63] (see paragraph 32 and Figures 3A and 3B).
Thosteson et al. does not explicitly disclose a plurality among said remaining light fixtures in the room are connected to additional ports of the multi-port patch panel on a second side.  However, Thosteson et al. does disclose arranging a plurality of supplemental lighting fixtures as part of a lighting system and connecting the supplemental lighting fixtures to a main fixture by an Ethernet or USB cable to one of a plurality of USB or Ethernet ports in the main fixture for providing power to the light sources on the supplemental lighting fixtures (see Thosteson et al. paragraph 32), a plurality of ports available in a patch panel (see Thoseson et al. Figures 1, 3A, and 3B), and that a control station connects via a conductor [36] connected to an Ethernet port on a first side of panel portion [14] (see Thosteson et al. paragraph 28 and Figure 1) and that at least one port on a second side of the panel [14] is utilized to connect via conductor [34] to provide power to a lighting module (see Thosteson et al. paragraph 25 and Figure 1), that the location of the Ethernet hubs forming the patch panel may be relocated on the main lighting fixture based on luminaire design (see Thosteson et al. paragraph 31), and allowing the lighting fixtures to be repositioned in different layouts freely without running new power and/or communication lines between the fixtures (see Thosteson eta l. paragraph 7). Therefore, one of ordinary skill in the art would be able to utilize the multiple ports in the multi-port patch panel such that a plurality among said remaining light fixtures in the room are connected to additional ports of the multi-port patch panel on a second side it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Thosteson et al. to include a plurality among said remaining light fixtures in the room are connected to additional ports of the multi-port patch panel on a second side.  One would have been motivated to do so in order to provide a scheme of conductor connections based on a location of the patch panel and location of the remaining light fixtures.

With regards to Claim 4, Thosteson et al. discloses the lighting system as discussed above with regards to Claim 1.
Thosteson et al. further discloses at least one additional non-light device for connection with said multi-port patch panel and management by said control system (see paragraphs 26 and 28 and Figure 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thosteson et al. (US 2017/0023193) in view of Laso (US 2020/0088393).
With regards to Claim 2, Thosteson et al. discloses the lighting system as discussed above with regards to Claim 1.
Thosteson et al. does not explicitly disclose said light fixtures are troffer style light fixtures.
Laso teaches said light fixtures (comprising the light fixtures [102,104], see paragraph 38 and Figure 1) are troffer style light fixtures (see paragraph 4 and Figure 1; the light fixtures are substantially troffer-style light fixtures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light fixtures of Thosteson et al. to be troffer style light fixtures as taught by Laso.  One would have been motivated to do so in order to provide sufficient lighting in a building (see Laso paragraph 3).

Response to Arguments
Applicant's arguments filed 4/26/2021 with regards to the objections and prior art rejections presented in the Office Action mailed 1/26/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument regarding an objection to the term “control panel”, the examiner notes that the objections presented in the Office Action mailed 1/26/2021 over the Drawings, Specification, and Claims do not include objection to the term “control panel”.  It appears that the applicant may be referring to the Drawing objection to the limitation of Claim 1, particularly that the at least one control system attached to the patch panel is on a first side of the patch panel.  While the applicant argues that the reference number [32] was added for the element and placed as a box inside the cabinet [30] as described in paragraph 20 of the Specification relating to Figure 4, and the examiner notes that the amendment to the Specification filed 4/26/2021 includes a reference number [32] for the control system, no replacement drawing sheets have been filed and therefore such objections are included again herewith.
With regards to the applicant’s argument that modification of the Laso reference to include a multi-port patch panel would not be obvious because Laso does not teach or suggest a patch panel which was well known at the time, and the Laso reference includes a series connection between light fixtures, the examiner directs the applicant to the above rejection of Claim 1 over Thosteson et al.   The examiner notes that the use of Thosteson et al. in the present Office Action has been included due to the amendments to Claim 1 as filed 4/26/2021 with regards to the plurality of remaining light fixtures being connected to additional ports of the multi-port patch panel on the at least one of the light fixtures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875